Citation Nr: 0218565	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  02-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an increase in the 10 percent rating for 
osteochondritis 
of the left 3rd rib.


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
March 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 RO decision that denied a 
claim for an increase in a 10 percent rating for service-
connected osteochondritis of the left 3rd rib.


FINDINGS OF FACT

The veteran's osteochondritis of the left 3rd rib is 
manifested by complaints of pain and tenderness in the 
area of a 7 cm. left chest scar (the site of old surgery 
to excise left 3rd rib cartilage).


CONCLUSION OF LAW

Osteochondritis of the left 3rd rib is no more than 10 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.20 (2002), § 4.71a, Diagnostic Codes 5003, 
5010, 5297 (2002), § 4.118, Diagnostic Code 7804 (2002 and 
67 Fed. Reg. 49590 (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from November 1945 to 
March 1947.  During service he had complaints of a lump in 
the left chest with pain radiating to the back, and 
examination revealed a mass at the costochondral junction 
of the 3rd rib.  In September 1946, he had an excision of 
the left 3rd costal cartilage; it was noted that the 
condition had been due to the bending of the 3rd costal 
cartilage forward at an angle.  The diagnosis was 
deformity of the 3rd costochondral cartilage on the left, 
manifested by anterior bowing and angulation, symptomatic, 
cause undetermined.  The March 1947 service separation 
examination noted a scar over the left breast area, the 
site of the earlier rib operation.

In June 1947, the RO granted service connection and a 0 
percent rating for a scar over the left breast area (the 
site of the earlier rib operation).  

Due to complaints of chest pain, the veteran was 
hospitalized in May-June 1965 to rule out heart disease.  
During the admission, heart disease was not found.  The 
reported chest pain was in the area of a 5 inch scar on 
the left side of the chest (from the rib operation in 
service).  He was assessed as having osteochondritis of 
the left 3rd rib near the sternum.

In July 1965, the RO recharacterized the service-connected 
condition as osteochondritis of the left 3rd rib, and a 10 
percent rating was assigned.

Later medical records, including those from the 1990s, 
note a variety of ailments, such as cervical spine 
arthritis and problems with both arms.

VA treatment records from 2000 and 2001 also show a 
variety of ailments such as high blood pressure and 
tobacco abuse.  During a clinic visit in March 2001, the 
veteran  stated that during service he had a rib and 
sternum injury, for which he now wanted a chest X-ray.  He 
said the condition was not painful but that it 
occasionally bothered him.  A chest X-rays showed minimal 
chronic lung changes, most probably pleural thickening in 
the left mid-chest area, as well as atheroscerosis of the 
aorta.  

In April 2001, the veteran filed his current claim for an 
increased rating for osteochondritis of the left 3rd rib.

The veteran was examined by the VA in June 2001.  He was 
noted to be a 74 year old retired brick mason.  He 
complained of a constant ache of his left anterior chest 
wall that he rated as 6.  He denied any swelling erythema, 
heat, shortness of breath, or chronic cough; he also 
denied any problems from the surgery that had been 
performed in service.  He said he took pain medication to 
keep the pain to the point where he could function daily 
without any interference in any daily activities.  He said 
that as long as he avoided any lifting or exposure to cold 
or damp weather, he did pretty well, and he had learned to 
tolerate the pain.  He stated that he had retired from his 
employment as a bricklayer after 50 years because of 
inability to perform heavy lifting.  On examination, the 
VA examiner found no objective evidence of deformity or 
angulation.  There was a well healed scar, approximately 7 
centimeters, across the left mid-anterior chest wall over 
the 4th and 5th rib area.  There was some significant 
tenderness with palpation of this area as well as of the 
3rd, 4th, and 5th intercostal spaces.  There was no obvious 
redness, swelling, or erythema.  The positive tenderness 
with palpation over the 4th and 5th ribs was consistent with 
chronic inflammation.  X-rays revealed degenerative change 
of the thoracolumbar spine, severe obstructive airway 
disease, and no rib fractures.  The diagnoses were old 
blunt trauma of the left anterior chest wall with positive 
postoperative findings of a well-healed surgical repair, 
and, secondary to the foregoing, chronic osteochondritis 
and costochondritis of the left anterior chest wall as a 
residual effect with positive clinical and laboratory 
findings on examination.  

At a videoconference hearing before the Board in September 
2002, the veteran claimed his left 3rd rib condition was 
more severe than currently rated.  He described pain of 
his chest and other areas of his body which he attributed 
to the service-connected condition.

II.  Analysis

Through discussions in correspondence, the rating 
decision, and the statement of the case, the RO has 
informed the veteran of the evidence necessary to 
substantiate his claim for an increase in a 10 percent 
rating for osteochondritis of the left 3rd rib.  He has 
been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent 
medical records have been obtained, and a satisfactory VA 
examination has been performed.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

The veteran's service-connected condition is not 
specifically listed in the rating schedule, and thus it 
must be rated by analogy to another condition in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran has a left chest scar from the left 3rd rib 
operation (to excise cartilage) which he had in service.  
According to the last examination, the scar was about 7 
cm. long, and the veteran complained of pain and 
tenderness in the area of the scar.  This supports a 10 
percent rating if the condition is rated as a painful or 
tender scar, whether rating under the old or new rating 
criteria for scars (the criteria changed effective August 
30, 2002).  38 C.F.R. § 4.118, Code 7804 (2002 and 67 Fed. 
Reg. 49590, 49596 (2002)).  The new scar rating criteria, 
under Code 7801, provide for a 20 percent rating for scars 
that are deep or that cause limited motion, when the area 
of the scar exceeds 12 square inches (77 sq. cm.); 
however, the veteran's scar is not large enough to meet 
this requirement.

The veteran's disability has been rated by analogy to 
arthritis, although it does not actually involve 
arthritis.  Degenerative or traumatic arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-
of-motion code, a 10 percent rating will be assigned for 
each affected major joint or group of minor joints.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Absent limitation of motion, 
a 10 percent rating is warranted for X-ray evidence of 
involvement of 2 more major joints or 2 or more minor 
joint groups; absent limitation of motion, a 20 percent 
rating is warranted for X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  In this case, there 
is no actual arthritis involving the left 3rd rib 
condition, and there is no involvement of 2 or more major 
joints or 2 or more minor joint groups.  A higher rating 
by analogy under this code is not permitted.

The veteran's osteochondritis of the left 3rd rib may also 
be evaluated by analogy to removal of ribs, although only 
left 3rd rib cartilage was removed in service.  A 10 
percent rating is warranted for removal of one rib or 
resection of two or more ribs without regeneration; a 20 
percent rating requires removal of two ribs.  38 C.F.R. 
§ 4.73, Diagnostic Code 5297.  The medical evidence does 
not suggest that the osteochondritis of the left 3rd rib 
produces impairment that is analogous to the removal of 
two ribs.  Thus, a higher rating by analogy under this 
code is not permitted.

The Board notes that the veteran's service-connected 
condition is limited to osteochondritis of the left 3rd 
rib.  He has a number of other complaints which he 
attributes to the service-connected condition, but he is a 
layman and lacks competence to give a medical opinion on 
the matter.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Medical evidence has not attributed his various complaints 
(other than localized pain in the area of the chest scar) 
to the service-connected condition.  Manifestations of 
non-service-connected conditions may not be considered in 
support of an increased rating for a service-connected 
disability.  38 C.F.R. § 4.14.

The weight of the evidence establishes that 
osteochondritis of the left 3rd rib is currently no more 
than 10 percent disabling under any analogous diagnostic 
code.  Since the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim for an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for osteochondritis of the left 3rd rib 
is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

